911 F.2d 723
136 L.R.R.M. (BNA) 2392
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jo-Ann MARSHBURN, Plaintiff-Appellant,v.Meredith T. RICHARDSON, as President of Local 305 NationalPost Office Mail Handlers Union, LIUNA, AFL-CIO,Defendant-Appellee.
No. 89-2860.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.Rehearing and Rehearing In Banc Denied Aug. 20, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (C/A No. 89-489-R)
Jo-Ann Marshburn, appellant pro se.
Jack W. Burtch, Jr., Thamer Eugene Temple, III, McSweeney, Burtch & Crump, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jo-Ann Marshburn appeals from the district court's order dismissing petitioner's action against her former union representative for allegedly failing to prosecute a grievance.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Marshburn v. Richardson, C/A No. 89-489-R (E.D.Va. Nov. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.